By Judge Melvin R. Hughes, Jr.
This is the matter of Defendants’ Motion to Strike Plaintiffs’ Expert Designations and Testimony taken under advisement.
Both sides agree that, under the Scheduling Order, Plaintiffs designated an expert by the deadline on October 28, 2005. They disagree over whether the designation comports with the requirements, Defendants arguing that merely naming and later supplementing with information about the designee’s opinions etc. is too late and that the expected testimony is itself deficient and Plaintiffs’ contending that they are compliant after first identifying and later supplementing under the continuing duty to supplement.
It is contemplated that, upon entry of a scheduling order, the parties will comply with what is required under the Rules of Court. In the instances where the order touches on discovery matters, it is contemplated that the party meet the requirements of any applicable rule. Here, we are concerned with expert designation under Rule 4:1 (b)(4)(A)(i). Plaintiffs did not comply with the rule by merely identifying an expert by October 28, 2005. And while parties are under a continuing duty to supplement discovery, this does not obviate the requirement that the party under the obligation comply fully with the Rule in the first instance. So, it is not enough that that party satisfy the requirements later by supplementation.
Accordingly, for these reasons, the court will grant Defendants’ motion.